                     Case 2:18-cv-10545-GW-JEM Document 81 Filed 09/09/21 Page 1 of 3 Page ID #:763
                                                                                                  JS-6
                             1

                             2

                             3

                             4

                             5

                             6

                             7                      UNITED STATES DISTRICT COURT
                             8        CENTRAL DISTRICT OF CALIFORNIA - EASTERN DIVISION
                             9

                          10      CHIA-LING HUANG, an individual,          Case No. CV 18-10545-GW-JEMx
                                             Plaintiff,                    Assigned to:
                          11
                                                                           Hon. Judge George H. Wu
                          12           vs.                                 Hon. Magistrate Judge John E.
                                                                           McDermott
                          13      LOWE’S HOME CENTERS, LLC., a             Courtroom: 10C
                          14
                                  North Carolina limited liability
                                  company; FRY’S ELECTRONICS,
                          15      INC., a California corporation and        ORDER GRANTING
                          16
                                  DOES 1-20, inclusive,                     STIPULATION FOR
                                                                            DISMISSAL
                          17
                                             Defendants.
                          18

                          19      LOWE’S HOME CENTERS, LLC., a
                          20      North Carolina limited liability
                                  company; FRY’S ELECTRONICS,
                          21      INC., a California corporation
                          22                 Counter-Complainants,
                          23           vs.
                          24      CHIA-LING HUANG, an individual,
                          25

                          26
                                              Counter-Defendant.
                          27

                          28
  ARDENT LAW GROUP, PC
4340 Von Karman Ave., Suite 290                                        1
   Newport Beach, CA 92660
   Telephone (949) 299-0188
   Facsimile (949) 299-0127
                                                          STIPULATION FOR DISMISSAL
                     Case 2:18-cv-10545-GW-JEM Document 81 Filed 09/09/21 Page 2 of 3 Page ID #:764



                             1          For the reasons set forth in the Stipulation for Dismissal, the case is hereby
                             2    dismissed without prejudice. Pursuant to the terms of the settlement agreement
                             3    entered into by the Parties, on January 1, 2022, this dismissal will automatically
                             4    convert to with prejudice unless a party otherwise notifies the Court.
                             5          Each party shall bear its own costs and attorney’s fees
                             6

                             7          DATED this 9th day of September, 2021
                             8

                             9
                                                                         __________________________________
                          10
                                                                         HON. GEORGE H. WU,
                          11                                             U.S. DISTRICT JUDGE
                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
  ARDENT LAW GROUP, PC
4340 Von Karman Ave., Suite 290                                              2
   Newport Beach, CA 92660
   Telephone (949) 299-0188
   Facsimile (949) 299-0127
                                                             STIPULATION FOR DISMISSAL
                     Case 2:18-cv-10545-GW-JEM Document 81 Filed 09/09/21 Page 3 of 3 Page ID #:765



                             1

                             2

                             3

                             4

                             5

                             6

                             7

                             8

                             9

                          10

                          11

                          12

                          13

                          14

                          15

                          16

                          17

                          18

                          19

                          20

                          21

                          22

                          23

                          24

                          25

                          26

                          27

                          28
  ARDENT LAW GROUP, PC
4340 Von Karman Ave., Suite 290                                 1
   Newport Beach, CA 92660
   Telephone (949) 299-0188
   Facsimile (949) 299-0127
